Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

SHEILA C. BRANDNER,        )
                           )                            Supreme Court No. S-15144
              Appellant,   )
                           )                            Superior Court No. 3AN-12-07520 CI
    v.	                    )
                           )                            OPINION
MUNICIPALITY OF ANCHORAGE, )
                           )                            No. 6913 – June 13, 2014
              Appellee.	   )

                           )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Andrew Guidi, Judge.

              Appearances: Sheila C. Brandner, pro se, Anchorage,
              Appellant. Pamela D. Weiss, Assistant Municipal Attorney,
              and Dennis A. Wheeler, Municipal Attorney, Anchorage, for
              Appellee.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              BOLGER, Justice.

I.    INTRODUCTION
              Sheila Brandner appeals the Anchorage Municipal Board of Equalization’s
(the Board’s) valuation of her home for the 2012 tax year. She argues that the Municipal
assessor’s office used an improper appraisal method and that the Board overestimated the
value of her property. We conclude that the Board made a clerical error in the
calculation of the value of Brandner’s property. We therefore remand to the Board to
adopt a final assessment of $420,700, which is consistent with the Board’s intent.
II.   FACTS AND PROCEEDINGS
             The property at issue in this appeal is a single-family residence on a 1.17
acre lot in the Spring Hills Estates community of Anchorage. At Brandner’s request,
Municipality of Anchorage assessor Lucito Muñoz and his supervisor, John Dyson,
inspected the property on June 20, 2011. According to Muñoz’s testimony, they noticed
that the house had some defects, and so gave it a “fair,” or below average, rating. Based
on their inspection and a comparison of other like properties, they concluded that
Brandner’s property was worth $499,400.
             Brandner appealed the assessment, claiming that it overvalued her property
“by a long shot.” In preparation for her appeal before the Board, Brandner obtained an
independent appraisal and several repair estimates from local contractors. Her appraiser,
Paige Hodson, valued the property at $385,000, and the contractors estimated that repair
work on the house would cost between $120,000 and $140,000.
             Although Brandner sought to introduce copies of the appraisal and estimates
during a hearing before the Board, she was not permitted to do so because she had failed
to submit the evidence by the required deadline. However, the Board allowed her to
testify as to the substance of those documents.
             The Board held a hearing concerning Brandner’s appeal on March 27, 2012.
During the hearing, Brandner and Hodson argued that the Municipality’s appraisal did
not adequately take into account the poor condition of the property. To support their
argument, they testified to Hodson’s appraisal and the three repair estimates.




                                           -2-                                     6913

             Muñoz responded that his appraisal did take into account the property’s
below-average condition. He testified that the property is worth $560,700,1 but that he
subtracted about $61,000 to account for defects he observed during his inspection. He
therefore concluded that $499,400 was a fair estimate of the property’s value.
      At the end of the hearing, the Board concluded that Brandner had shown that the
property required about $140,000 of repair work to restore it to good condition. Adopting
a base value of $567,000, the Board concluded that the property was worth $427,000
before repairs.
             Brandner asked the Board to reconsider its decision, arguing that the Board
committed error by adopting the Municipality’s base value estimate and that one of the
Board members asked questions that were harassing and intimidating. She also objected
to the Board’s exclusion of her documentary evidence, claiming that her “significant
efforts” to file the documents by the Board’s deadline “were repeatedly and brutally
thwarted.” The Board denied Brandner’s request for reconsideration.
             Brandner appealed to the superior court, making substantially the same
arguments that she made in her request for reconsideration. The court affirmed the
Board’s decision, concluding that it “was well within the Board’s discretion” to adopt the
Municipality’s estimate of the property’s value rather than Hodson’s and that Brandner
had not shown that “the Board applied a fundamentally wrong principle of valuation or
engaged in fraud.” Brandner now appeals to this court.




      1
             The Board heard this as $567,000.

                                           -3-                                      6913
III.   STANDARD OF REVIEW
              In administrative appeals, we independently review the merits of the
underlying administrative decision.2 Because “real property assessments encompass
questions of fact and law that involve agency expertise,” we apply the “reasonable basis
standard of review to determine whether the Board properly valued a parcel of real
estate.”3 This is a deferential standard of review, and the Board’s decision will be upheld
“so long as there was no fraud or clear adoption of a fundamentally wrong principle of
valuation.”4 An agency adjudicator’s decision to exclude evidence is reviewed for abuse
of discretion.5
IV.    DISCUSSION
              Brandner argues, first, that the base value adopted by the Board is arbitrary
and has no basis in the record. The Municipality responds that the Board’s estimate is
supported by substantial evidence.
              During the hearing, Muñoz testified that the property should be valued at
“five sixty seven hundred.” Although that phrase is ambiguous, it appears that Muñoz
was using a shorthand to refer to a figure of “five [hundred and] sixty [thousand,] seven
hundred [dollars]” or “$560,700.” And the record supports the conclusion that Muñoz
meant $560,700. First, he testified that the “five sixty seven hundred” figure was based
on $204,600 for the land and $356,100 for the improvements, which equals $560,700.




       2
              Varilek v. Burke, 254 P.3d 1068, 1070 (Alaska 2011).
       3
              Id. at 1071.
       4
            Horan v. Kenai Peninsula Borough Bd. of Equalization, 247 P.3d 990, 998
(Alaska 2011) (internal quotation marks omitted).
       5
              Stein v. Kelso, 846 P.2d 123, 126 (Alaska 1993).

                                           -4-                                       6913

Second, Muñoz testified that he arrived at $499,400, his final estimate of the property’s
value, by subtracting about $61,000 from “five sixty seven hundred.”
             The record supports Muñoz’s testimony that the property would be worth
approximately $560,700 after repairs. Muñoz appraised the land using a market-adjusted
cost approach, valuing the property as the unimproved land value plus the depreciated
replacement cost of the improvements.6 The property appraisal report indicates that the
land was assessed at $204,600, the value that the Board ultimately adopted. The house
was estimated at a base cost of $364,000 and a replacement cost of $429,500. These
estimates support Muñoz’s testimony that the house is worth at least $356,100. The
replacement cost of the house was then reduced to account for various economic factors,
apparently including the cost of repairs, to yield a final estimate of $293,700.
             The Board accepted the Municipality’s estimate of the value of the land plus
the replacement cost of the building. However, all three Board members apparently
misunderstood Muñoz’s testimony, and they adopted $567,000 as the value of the land
plus the replacement cost of the house. Turning to Brandner’s repair estimates, which
ranged from $120,000 to $140,000, one Board member was concerned that these
estimates did not include upgrades necessary to bring the property into like-new
condition. Another member was concerned that the estimates did not include the cost to
repair the roof, which, according to Brandner, was in disrepair. The Board eventually
decided to adopt the maximum repair estimate that Brandner had submitted to account for
these unknown variables. They concluded, therefore, that the fair market value of the




      6
              Hodson’s appraisal defines the replacement cost as “the estimated cost to
construct, at current prices as of the effective appraisal date, a building with utility
equivalent to the building being appraised, using modern materials and current standards,
design and layout.”

                                           -5-                                     6913
property was $567,000 (the Municipality’s estimate based on the replacement cost of the
house) minus $140,000 (the cost of repairs), or $427,000.
              The Board clearly intended to rely on the assessor’s testimony about the
replacement cost of the property.      And there was ample evidence supporting the
conclusion that the Board clearly intended to reach: that the fair market value of
Brandner’s property was the assessor’s estimate less the $140,000 cost of repairs. We
conclude that this case should be remanded so that the Board may enter a final assessed
value of $420,700, which is consistent with its expressed intent.
              Brandner also argues that she was wrongfully prevented from presenting
evidence at the hearing concerning the fair market value of her property.             The
Municipality does not respond to this argument.
              The Anchorage Municipal Code (AMC) provides that “[d]ocuments to be
submitted as evidence by the appellant [during a Board hearing] must be filed with the
assessor no later than 15 days from the close of the appeal period unless the appellant and
assessor agree to an extension.”7 Because the appeal period closes 30 days after a tax
assessment is mailed to the property owner,8 evidence must be submitted within 45 days
of that mailing. The appellant is precluded from introducing at the Board hearing any
evidence not submitted by the deadline.9



       7
              AMC 12.05.053(C)(7) (2003).
       8
              AMC 12.05.055(B) (2006).
       9
              See AMC 12.05.053(C)(7) (“Documents to be submitted as evidence by the
appellant must be filed with the assessor no later than 15 days from the close of the
appeal period unless the appellant and the assessor agree to an extension. If an appellant
has refused or failed to provide the assessor or assessor’s agent full access to property
or records, the appellant shall be precluded from offering evidence on the issues or issues
affected by that access and those issues shall be decided in favor of the assessor.”).

                                           -6-                                       6913

              We have indicated that courts must relax certain court procedures for pro
se litigants.10 But “pro se litigants are expected to make a good faith attempt to comply
with the rules of procedure,” and “absent this effort, the litigant may be denied the
leniency otherwise afforded pro se litigants.”11 Here, the record suggests that Brandner
did not make a good faith attempt to comply with the Municipality’s deadline. On the
contrary, she waited until after the deadline to obtain repair estimates and a commercial
appraisal because she thought this evidence might be unnecessary.
              Moreover, the Board permitted Brandner to testify concerning the amount
of the repair estimates and the result of the appraisal, and the Board expressly relied on
the repair estimates to reduce the assessed value of her property. We conclude that the
Board did not abuse its discretion in its treatment of this evidence.12
V.     CONCLUSION
              We REVERSE the superior court’s decision and REMAND this case to the
Board for entry of a final assessed value of $420,700.




       10
              Gilbert v. Nina Plaza Condo Ass’n, 64 P.3d 126, 129 (Alaska 2003).
       11
            Farmer v. State, Dep’t of Law, 235 P.3d 1012, 1017 (Alaska 2010) (internal
quotation marks and alteration omitted).
       12
               Brandner also argues that one of the Board members harassed and
intimidated her during the hearing; however, she does not elaborate on these allegations
in her brief. This argument is waived for lack of adequate briefing. Baseden v. State, 174
P.3d 233, 243 (Alaska 2008) (stating that arguments not adequately briefed are waived).



                                            -7-                                     6913